                                                  Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 1 of 7



                                          1   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   WEINBERG, ROGER & ROSENFELD
                                              A Professional Corporation
                                          3   1001 Marina Village Parkway, Suite 200
                                              Alameda, California 94501
                                          4   Telephone (510) 337-1001
                                              Fax (510) 337-1023
                                          5   E-Mail: clozano@unioncounsel.net
                                                      tmainguy@unioncounsel.net
                                          6

                                          7   Attorneys for Plaintiff

                                          8                                    UNITED STATES DISTRICT COURT

                                          9                               NORTHERN DISTRICT OF CALIFORNIA

                                         10   THE BOARD OF TRUSTEES, in their                       No.
                                              capacities as Trustees of the CALIFORNIA
                                         11                                                         COMPLAINT FOR AUDIT, BREACH
                                              SERVICE EMPLOYEES HEALTH AND
                                                                                                    OF CONTRACT, DAMAGES, AND
                                         12   WELFARE TRUST FUND,                                   INJUNCTION (ERISA 29 U.S.C. §1001,
                                                                                                    ET SEQ., 29 U.S.C. §185)
                                         13                                    Plaintiffs,

                                         14
                                                      v.
                                         15
                                              WORLD SERVICE WEST/ LA INFLIGHT
                                         16   SERVICE COMPANY, LLC,
                                         17
                                                                               Defendant.
                                         18

                                         19          Plaintiff complains of Defendant, and for causes of action alleges:
                                         20                  I.      JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         21          1.       This action arises under and is brought pursuant to section 502 of the Employee
                                         22   Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the
                                         23   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this
                                         24   District Court since contributions are due and payable in the County of San Francisco. Therefore,
                                         25   intradistrict venue is proper.
                                         26                                              II.   PARTIES
                                         27          2.       At all times material herein, Plaintiff THE BOARD OF TRUSTEES, in their
                                         28   capacities as Trustees of the CALIFORNIA SERVICE EMPLOYEES HEALTH AND
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                 Case No.
                                                 Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 2 of 7



                                         1   WELFARE TRUST FUND (referred to as “Trust Funds). At all times material herein, each of

                                         2   the above-named Trust Fund was, and now is, an employee benefit plan created by a written Trust

                                         3   Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. § 186), and a multi-

                                         4   employer employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29

                                         5   U.S.C. §§ 1002, 1003 and 1132). The Trust Fund is administered by a Board of Trustees which

                                         6   may bring this action in the name of the Trust Funds pursuant to the express provisions of the

                                         7   Trust Agreements. The above named Trust Fund and its respective Board of Trustees shall

                                         8   hereinafter be designated collectively as “Plaintiff.”

                                         9          3.          At all times material herein, World Service West/LA Inflight Service Company,

                                    10       LLC (hereinafter referred to as “Defendant), have been employers within the meaning of section

                                    11       3(5) and section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and employers in an industry

                                    12       affecting commerce within the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                    13                   III.     ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    14              4.          At all relevant times, Service Employees International Union, United Service

                                    15       Works West (hereinafter “Union”), a labor organization within the meaning of section 301 of the

                                    16       Labor Management Relations Act (29 U.S.C. § 185) and Defendant were signatory and bound to

                                    17       LAX Master Passenger Services Agreement (hereinafter “Master Agreement”). A true and

                                    18       correct copy of the Master Agreement for July 1, 2013 to June 30, 2016 is attached hereto as

                                    19       Exhibit “A”. A true and a true and correct copy of the Master Agreement Re-Opener for June 27,

                                    20       2014 to October 31, 2016 is attached hereto as Exhibit “B”. A true and a true and correct copy of

                                    21       the Master Agreement for June 27, 2014 to October 31, 2016 – Appendix “N” is attached hereto

                                    22       as Exhibit “C”. A true and accurate copy of the Master Agreement for May 1, 2017 to April 2022

                                    23       is attached hereto as Exhibit “D”. A true and a true and correct copy of the Fifth Extension

                                    24       Agreement regarding the Master Agreement is attached hereto as Exhibit “E”. (The Master

                                    25       Agreement and Health and Welfare Trust Agreement are hereinafter collectively referred to as

                                    26       “Agreements”). By said Master Agreement, Defendant promised that it would contribute and pay

                                    27       to Plaintiff the amount required by the Master Agreement for eligible employees who performed

                                    28       work covered by the Master Agreement, and that Defendant would be subject to and bound by all
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                    2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
                                                 Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 3 of 7



                                         1   of the terms, provisions and conditions of the Trust Agreement for the Health and Welfare Trust

                                         2   Fund. A true and correct copy of the Trust Agreement for the Health and Welfare Trust Fund is

                                         3   attached hereto as Exhibit “F”.

                                         4          5.      The Master Agreement, by its terms, incorporates the various Trust Agreements

                                         5   establishing the Trust Fund. By said Master Agreement, Defendant promised that they would

                                         6   contribute and pay to Plaintiff the hourly amounts required by the Agreements for each hour paid

                                         7   for or worked by any of their employees who performed any work covered by said Agreements,

                                         8   and that they would be subject to and bound by all of the terms, provisions and conditions of the

                                         9   Trust Agreement.

                                    10              6.      The Agreements provide for prompt payment of all employer contributions to the

                                    11       Trust Fund and provide for the payment of liquidated damages and interest on all delinquent

                                    12       contributions, attorneys’ fees, and other collection costs, and for the audit of the signatory

                                    13       employer or employers’ books and records in order to permit the Plaintiff to ascertain whether all

                                    14       fringe benefit contributions have been timely paid as required by the applicable labor agreements

                                    15       and law.

                                    16                                     IV.     FIRST CLAIM FOR RELIEF
                                    17                                                         (AUDIT)
                                    18              7.      The Board of Trustees have, as one of their purposes, the obligation to ensure that

                                    19       contributions required to be made to said Trust Fund pursuant to collective bargaining agreements

                                    20       are fully and correctly made. The purposes of the respective Trust Fund is to provide health and

                                    21       welfare benefits for employees on whose behalf contributions are made, which benefits are

                                    22       supported by such contributions, and to ensure that employers who are signatories to the

                                    23       collective bargaining agreements referred to herein comply with the terms of said agreements

                                    24       with respect to payments of said contributions to the Fund.

                                    25              8.      By its terms, the Master Agreement binds Defendant to the Trust Agreement

                                    26       establishing the Trust Fund, Article IV, Section 7 of the Trust Agreement for the California

                                    27       Service Employees Health and Welfare Trust Fund, to which Defendant is bound, states as

                                    28       follows:
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   3
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
                                                Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 4 of 7



                                         1                 Recordkeeping and Audits. Each Employer shall maintain such
                                                           time records, checks, check stubs, quarterly or other pertinent
                                         2                 government returns, or such other records relating to employment
                                                           for which contributions are payable hereunder, sufficient (i) to
                                         3                 determine whether

                                         4                 it has satisfied all obligations to the Trust and (ii) to permit the
                                                           Trust to comply with all applicable laws. These records shall be
                                         5                 maintained within California for a period of not less than seven (7)
                                                           years following the end of the calendar year in which the
                                         6                 employment occurs. If an Employer fails to keep records adequate
                                                           to determine its obligations, there shall be a rebuttable presumption,
                                         7                 at the option of the Trust, that all sums paid to employees covered
                                                           by a Contribution Agreement by such Employer were wages for
                                         8                 work for which contributions were payable to this Trust.

                                         9                 The Trustees or its authorized representatives may require any
                                                           Employer to submit to it at any time any information relevant to the
                                    10                     administration of the Trust, and each Employer specifically waives
                                                           any privilege it may have with respect to such information. Upon
                                    11                     notice in writing, an Employer must permit an authorized Trust
                                                           representative to enter upon the premises of such Employer at a
                                    12                     mutually agreeable time during regular business hours to examine
                                                           and copy such records as may be necessary to determine whether the
                                    13                     Employer has made full and prompt payment of all sums required to
                                                           the Trust. Such examination may be undertaken pursuant to a
                                    14                     routine payroll audit program or on an individual basis. The records
                                                           to be made available to the Trustees, or its representative, shall
                                    15                     include but not be limited to time cards, payroll journals, payroll
                                                           check registers, cancelled payroll checks, copies of the Employer's
                                    16                     federal, state and local payroll tax report, cash disbursement journals,
                                                           and all other documents reflecting the work performed, hours and
                                    17                     wages of employees (whether or not such documents are privileged).
                                                           In the event that an examination of the Employer's records reveals
                                    18                     that delinquent contributions for the audit period equal or exceed five
                                                           percent (5%) of the total required contributions, then such Employer
                                    19                     shall reimburse the Trust, upon demand of the Trustees, for the costs
                                                           of said examination in addition to any other obligations it may have
                                    20                     hereunder. In addition, if an employer cancels a scheduled
                                                           examination within five (5) working days of the scheduled date of
                                    21                     the examination, the employer shall be obligated to reimburse the
                                                           Trust for all actual costs resulting from the cancellation. The
                                    22                     Trustees shall have the authority, however, in their sole discretion to
                                                           waive all or part of such costs for good cause shown.
                                    23
                                                    9.     Plaintiff cannot determine whether or not Defendant has made prompt and correct
                                    24
                                             payment of all Fund contributions, and as a consequence, good cause appearing therefore,
                                    25
                                             communications have been directed to Defendants by representatives of Plaintiffs demanding that
                                    26
                                             Defendants submit to an audit pursuant to the respective collective bargaining agreements and
                                    27
                                             Trust Agreement for the time period beginning July 1, 2014 through the present date.
                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                  4
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
                                                 Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 5 of 7



                                         1             10.   Defendant has failed, refused or neglected to allow the audit as requested or

                                         2   inspection of its books, records, papers, or reports in accordance with the provisions of the Trust

                                         3   Agreement. As a result of Defendant’s refusal to submit to the audit, Plaintiffs are unable to

                                         4   ascertain the amount of damages, if any, suffered by the Trust Funds. Plaintiffs have no adequate

                                         5   remedy at law, and the individual employees who are the beneficiaries of the Trust Fund,

                                         6   particularly the employees of Defendant, are damaged thereby and also have no adequate remedy

                                         7   at law.

                                         8             11.   Plaintiff is an intended third party beneficiary of the collective bargaining

                                         9   agreements, but Trust Fund contribution delinquencies are excluded from the arbitration

                                    10       provision of said agreements.

                                    11                 12.   Plaintiff has complied with all conditions on their part to be performed under the

                                    12       terms of the applicable agreements.

                                    13                 13.   Plaintiff is entitled to reasonable attorneys’ fees, interest and other reasonable

                                    14       expenses incurred in connection with this matter due to Defendant’s failure to allow the audit or

                                    15       refusal to pay all fringe benefit contributions due and owing pursuant to the terms of the

                                    16       applicable collective bargaining agreements, Trust Agreements, and ERISA section 502(g)(2) (29

                                    17       U.S.C. § 1132(g)(2).

                                    18                                    V.      SECOND CLAIM FOR RELIEF
                                    19                                              (BREACH OF CONTRACT)
                                    20                 14.   Plaintiff incorporates and realleges by reference all the allegations stated

                                    21       hereinabove.

                                    22                 15.   Pursuant to the written agreements establishing the Trust Fund, Defendant has

                                    23       failed, neglected or refused to allow Plaintiff access to the records requested and needed to

                                    24       determine the exact amount of fringe benefit contributions owed to the Trust Fund.

                                    25                                     VI.     THIRD CLAIM FOR RELIEF
                                    26                              (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                    27                 16.   Plaintiff incorporates and realleges by reference all the allegations stated

                                    28       hereinabove.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   5
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
                                                Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 6 of 7



                                         1          17.      Defendant has failed, neglected and refused to make timely fringe benefit

                                         2   contributions as required by the applicable collective bargaining agreements and Trust

                                         3   Agreement, and has caused Plaintiff actual damages to be proven at the time of trial.

                                         4                                VII.   FOURTH CLAIM FOR RELIEF
                                         5                                                 (INJUNCTION)
                                         6          18.      Plaintiff incorporates and realleges by reference all the allegations stated

                                         7   hereinabove.

                                         8          19.      Unless enjoined by this Court, Defendant will continue to fail, neglect to submit to

                                         9   an audit of books and records by the Trust Fund. Pursuant to ERISA § 502(g)(2)(E), 29 U.S.C.

                                    10       § 1132(g)(2)(E), the Court may award such other legal or equitable relief as the Court deems

                                    11       appropriate, and pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff is entitled to

                                    12       obtain appropriate relief for the breaches alleged herein. Plaintiff seeks a mandatory injunctive

                                    13       order of this Court ordering and requiring Defendants to allow Plaintiff’s auditor access to the

                                    14       books and records of Defendant needed by Plaintiff for Plaintiff to verify the exact amounts owed

                                    15       by Defendant to the Trust Fund.

                                    16              WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

                                    17              1.       That Defendant be compelled to forthwith submit to a full audit by auditors

                                    18       selected by the Trust Fund at the premises of Defendant during business hours, at a reasonable

                                    19       time or times, and to allow said auditors to examine and copy such books, records, papers, reports

                                    20       of Defendant relevant to the enforcement of the collective bargaining agreements or the Trust

                                    21       Agreement, including but not limited to the following:

                                    22                    Individual earning records (compensation); W-2 forms; 1096 and 1099
                                                          forms; reporting forms for all Trust Fund; State DE-3 tax reports; workers
                                    23                    compensation insurance report; employee time cards; payroll journal;
                                                          quarterly payroll tax returns (form 941); check register and supporting cash
                                    24                    voucher; Form 1120 - 1040 or partnership tax returns; general ledger -
                                                          (portion relating to payroll audit)
                                    25

                                    26              2.       That Defendant be ordered to pay actual damages according to proof;

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   6
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
                                                 Case 3:19-cv-05737-LB Document 1 Filed 09/12/19 Page 7 of 7



                                         1            3.      That this Court issue an injunction compelling Defendant to forthwith cease their

                                         2   refusal to submit to an audit of their books, records, papers and reports as required by the

                                         3   agreements to which they are bound;

                                         4            4.      That upon completion of the audit, Defendant be decreed to pay over to Plaintiff

                                         5   such sums as shall be ascertained to be due from Defendant and interest on said sums;

                                         6            5.      That this Court issue an Order directing and permanently enjoining Defendant to

                                         7   timely submit to Plaintiff Trust Fund, all reports and contributions due and owing by Defendant

                                         8   plus interest, attorneys' fees, and costs as provided in ERISA sections 502(a)(3) and (g)(2) (29

                                         9   U.S.C. § 1132(a)(3), (g)(2);

                                    10                6.      That this Court issue an Order permanently enjoining Defendant for so long as

                                    11       they remain obligated to contribute to Plaintiff Trust Fund, from failing, neglecting, or refusing to

                                    12       timely submit required monthly contributions reports and payments as required by the terms of

                                    13       the collective bargaining agreements, Trust Agreements and ERISA sections 502(a)(3) and (g)(2),

                                    14       (29 U.S.C. § 1132(a)(3), (g)(2));

                                    15                7.      That Defendant be ordered to pay attorneys’ fees;

                                    16                8.      That Defendant be ordered to pay costs of suit herein;

                                    17                9.      That this Court grant such further relief as this Court deems just and proper; and

                                    18                10.     That this Court retain jurisdiction of this matter to enforce the Order compelling an

                                    19       Audit and payment of all amount found due and owing.

                                    20       Dated: September 12, 2019                       WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                    21

                                    22                                                       /s/ Tracy L. Mainguy
                                                                                      By:    TRACY L. MAINGUY
                                    23                                                       Attorneys for Plaintiff
                                    24       146650\1045043

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                   7
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
                                                Case No.
